Title: From Thomas Jefferson to J. Louis Brethoux, 21 February 1788
From: Jefferson, Thomas
To: Brethoux, J. Louis



Sir
Paris Feb. 21. 1788.

I am now to acknolege the receipt of the letter you did me the honour to write me on the 21st. of January together with the book on the culture of the olive tree. This is a precious present to me, and I pray you to accept my thanks for it. I am just gratified by letters from South Carolina which inform me that in consequence of the information I had given them on the subject of the olive tree, and the probability of it’s succeeding with them, several rich individuals propose to begin it’s culture there. This will not interfere with the commerce of France because she imports much more oil than she exports, and because the consumption of oil in the United states at present is so inconsiderable that should their demand be totally withdrawn at the European market and supplied at home, it will produce no sensible effect in Europe. We can never produce that article in very great quantity because it happens that in our two Southernmost states, where only the climate is adapted to the olive, the soil is so generally rich as to be unfit for that tree and proper for other productions of more immediate profit. I am to thank you also for the raisins of Smyrna without seed which I received from you through Mr. Grand. Be so good as to present my friendly respects to Madame de
